CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The IDS filed 07/28/2022 has been considered.
The referenced IDS contains an Office action for the Japanese Patent application 2021-503098.
 The referenced document has been considered, but does not change the reasons for allowance provided in the Office action mailed 07/22/2022 because the analysis provided in the referenced Office action for the Japanese Patent application 2021-503098 does not considered the limitations which are presented in the instant claims that were indicated allowable.
The prior art taken alone or in combination fails to teach or fairly suggest a method comprising  a step of rotating the distribution shaft until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support; moving one or both of the substrate support and the fluid distribution assembly towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support together with all other steps recited by claim 1.
The prior art taken alone or in combination fails to teach or fairly suggest a processing system wherein the distribution shaft is configured to rotate until each of the cleaning units is aligned with one of a corresponding plurality of locations of the substrate disposed on the substrate support, and one or both of the substrate support and the fluid distribution assembly are configured to move towards one another to concurrently seal the first ends of the plurality of cleaning units against a surface of the substrate disposed on the substrate support together with all other limitations recited by claim 15.
The reasons for allowance provided in the Office action mailed 07/22/2022 are incorporated here.

The amendment filed 07/28/2022 under Rule 312 merely introduce a line brake at the beginning of line 18 of claim 1.
This amendment has been entered since it is only affecting a form of the claim without affecting the scope of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711